Harris, J.
The summary proceeding resorted to by Reese, admitted only of an enquiry into the question of possession. The Court could not, therefore, look into the alleged loan of several loads of corn, by Wilson to Reese, in 1867, and agreement of Reese to pay them out of the crop to be made on the premises, and the right of Wilson, thereby, to take possession of the corn 'left by Reese on the premises, from which, he had just removed. Nor could the Court, go into any investigation of any alleged purchase, further than to ascertain if the possession had been changed, and how. The testimony shows that corn, for which the possessory warrant was sued out, was left by Reese on the premises, in a crib, nailed up, and his portion of the fodder stacked near by. Although Reese had left the’land, and Wilson entered upon it, the law treats the property, thus separated, as in the possession of him who did it, or caused it to be done. Uor did the testemony show that the possession of either corn or fodder was ever given to Wilson, or even that any conversation had ensued, from which permission to take possession might fairly be inferred. The county-judge, notwithstanding, gave judgment in favor of Wilson. To correct this error, the case was taken up by .certiorari to the Superior Court, where the judgment was reversed, and restitutiqn of possession to Reese ordered. It was a proper disposition of the case.
Judgment affirmed.